                      Case 20-20169-RAM            Doc 64       Filed 04/19/21       Page 1 of 1




       ORDERED in the Southern District of Florida on April 16, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court

                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA

       In re: Arminda Cespedes                                           Case No.:20-20169-RAM
                                                                         Chapter 13
                   Debtor(s)         /

          ORDER GRANTING APPLICATION FOR COMPENSATION FOR PROFESSIONAL
             SERVICES OR REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR
                               CHAPTER 13 DEBTOR

              THIS APPLICATION came to be heard on _April 13, 2021 at 9:00 AM _ upon the
         Debtors’ Counsel’s Application for Compensation for Professional Services or
         Reimbursement of Expenses (herein the “Application”) [ECF#54], and based upon
         the record, it is
              ORDERED:
         1. The Debtor’s Counsel, Robert Sanchez, Esq. of Robert Sanchez, P.A., is
         awarded the sum of $5,533.00 in attorney’s fees and costs in the amount of $117.00
         for a total of $5,650.00 for the period sought in the Application. The balance due of
         $4,460.00 is to be paid pursuant to the Debtor’s Chapter 13 Plan.

                                                           ###

         Robert Sanchez, Esq. is directed to serve copies of this order on all interested parties and file a
         certificate of service with the Clerk of the Court.

         Respectfully Submitted By:
         Robert Sanchez, Esq., FBN#0442161
         Attorney for Debtor
         ROBERT SANCHEZ, P.A.
         355 West 49th Street
         Hialeah, FL 33012
         Tel. 305-687-8008
